                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             1:19-cr-27-MOC-WCM

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                       ORDER
LINDA MICHELLE PATINO,                 )
                                       )
                  Defendant.           )
_______________________________________)

      THIS MATTER is before the Court on Defendant’s pro se Motion for Compassionate

Release. (Doc. No. 128).

                                       ORDER

       IT IS, THEREFORE, ORDERED that within 20 days the Government shall file a

response to Defendant’s motion.




                                           Signed: September 21, 2021




     Case 1:19-cr-00027-MOC-WCM Document 129 Filed 09/21/21 Page 1 of 1
